Citation Nr: 9934380	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cirrhosis of the liver 
with hepatitis B, status post liver transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1950 to 
November 1953 and from August 1954 to November 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for cirrhosis of the liver 
with hepatitis B, status post liver transplant.


FINDINGS OF FACT

1.  There is competent evidence that hepatitis B was incurred 
in service.

2.  There is competent evidence that hepatitis B is the 
direct cause of the veteran's cirrhosis of the liver, status 
post liver transplant.


CONCLUSION OF LAW

Cirrhosis of the liver with hepatitis B, status post liver 
transplant is due to service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999).  As a preliminary matter the Board finds that 
the appellant's claim for entitlement to service connection 
for cirrhosis of the liver with hepatitis B, status post 
liver transplant is plausible and capable of substantiation, 
and therefore is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

The appellant contends that the medication he took in service 
for his service-connected rheumatoid arthritis and service-
connected gunshot wounds caused cirrhosis of the liver and 
subsequently a liver transplant.  The Board notes that the 
appellant is service connected for both rheumatoid arthritis 
and gunshot wounds and that service medical records reveal 
that he took various medications for rheumatoid arthritis.

The appellant underwent a VA examination in December 1997.  
The VA examiner stated that the appellant had undergone a 
liver transplant for chronic, active hepatitis B.  She stated 
that the appellant reported receiving large doses of gold and 
NSAIDS in service for rheumatoid arthritis.  The VA examiner 
stated that although gold and NSAIDS may have played a role 
in the appellant's liver disease, she stated that the 
progression to cirrhosis was predominantly due to chronic, 
active viral hepatitis B.

In August 1999, the Board solicited an expert opinion from a 
VA physician regarding the medical opinion made by the VA 
examiner in the December 1997 examination report.  The Board 
asked the VA physician to provide an opinion on whether it 
was at least as likely as not that the medications taken by 
the appellant in service caused or contributed to cirrhosis 
of the liver and end stage liver disease.

A reply was received by the VA physician in November 1999.  
The VA physician noted that he had reviewed the appellant's 
claims files and stated that he was an expert on liver 
diseases.  The VA physician stated that the service medical 
records revealed that the appellant was treated effectively 
for rheumatoid arthritis with gold salts, salicylates, and 
phenylbutazone with good control of symptoms.  The VA 
physician stated that NSAID's could induce liver dysfunction, 
but that the preponderance of the evidence indicated that 
"most likely neither the [rheumatoid arthritis] nor the 
treatments for this disease contribute[d] in any manner to 
the patient's liver disease."  However, in his opinion, the 
VA physician stated, "The patient most likely contracted 
Hepatitis B in South Korea during the Korean War, which 
resulted in chronic hepatitis and cirrhosis, requiring a 
liver transplant in April 1996."  

Although the VA physician determined that the appellant's 
treatment in service for rheumatoid arthritis did not 
contribute to the appellant's liver disease, he determined 
that the appellant contracted hepatitis B in service, which 
caused cirrhosis of the liver, requiring a liver transplant.  
Such determination establishes that the appellant incurred 
hepatitis B in service and that cirrhosis of the liver 
occurred as a result.  In the December 1997 examination 
report, the VA examiner stated that it was hepatitis B which 
had caused cirrhosis of the liver.  The Board notes that it 
has reviewed the appellant's claims file and that there is no 
competent evidence to refute these findings.  Therefore, 
without evidence to refute the opinion made by the VA 
examiner in the December 1997 examination report or the 
opinion made by the VA physician in the November 1999 VHA 
letter, the Board finds that entitlement to service 
connection for cirrhosis of the liver with hepatitis B, 
status post liver transplant is warranted on a direct basis.


ORDER

Entitlement to service connection for cirrhosis of the liver 
with hepatitis B, status post liver transplant is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

